FILED
                            NOT FOR PUBLICATION                              JUL 20 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL SAHAKIAN; et al.,                         No. 08-56227

              Plaintiffs - Appellants,            D.C. No. 2:05-cv-07419-FMO

  v.
                                                  MEMORANDUM *
CITY OF GLENDALE, a political
subdivison of the State of California; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                 Fernando M. Olguin, Magistrate Judge, Presiding **

                             Submitted June 29, 2010 ***

Before:       ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Michael Sahakian, Nathalie Sahakian, and Karineh Savadian appeal pro se

from a jury verdict in their 42 U.S.C. § 1983 action alleging false arrest, excessive


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
              The parties consented to the jurisdiction of the magistrate judge.

       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
force, and other claims arising from their arrest for obstructing and delaying police

officers. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a decision on a motion for a new trial. Kode v. Carlson, 596 F.3d 608,

611 (9th Cir. 2010) (per curiam). We affirm.

      The district court did not abuse its discretion by denying plaintiffs’ motion

for a new trial because plaintiffs set forth no basis warranting a reversal of the jury

verdict. See Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1270 (9th Cir.

2000) (setting forth criteria for reversal on the ground of attorney misconduct);

Davis v. Woodford, 384 F.3d 628, 653 (9th Cir. 2004) (discussing premature

deliberation by a juror).

      Plaintiffs’ remaining arguments were not raised before the district court and

are waived. See Fed. R. Civ. P. 50(b), 51; Nitco Holding Corp. v. Boujikian, 491
F.3d 1086, 1088 (9th Cir. 2007) (explaining that “a procedurally barred sufficiency

challenge is not subject to plain error review but is considered forfeited”); Zhang v.

Am. Gem Seafoods, Inc., 339 F.3d 1020, 1030 (9th Cir. 2003) (finding waiver

where appellants never objected to the jury instruction on the grounds raised on

appeal); see also Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“As a




                                           2                                     08-56227
general rule, we will not consider arguments that are raised for the first time on

appeal.”).

      AFFIRMED.




                                           3                                    08-56227